604 F.3d 1290 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Curtis Darnell JOHNSON, Defendant-Appellant.
No. 07-13497.
United States Court of Appeals, Eleventh Circuit.
April 28, 2010.
Rosemary T. Cakmis, Fed. Pub. Def., James T. Skuthan, Acting Fed. Pub. Def., Orlando, FL, Lisa Call, Fed. Pub. Def., Jacksonville, FL, for Johnson.
Patricia D. Barksdale, Jacksonville, FL, for U.S.
Before CARNES and MARCUS, Circuit Judges, and DUBOSE,[*] District Judge.
PER CURIAM:
This case comes to us on remand from the Supreme Court of the United States, see Johnson v. United States, ___ U.S. ___, 130 S.Ct. 1265, 176 L.Ed.2d 1 (2010), reversing our decision in United States v. Johnson, 528 F.3d 1318 (11th Cir.2008). We REVERSE the district court's judgment and REMAND the case to the district court for further proceedings consistent with the Supreme Court's decision.
REVERSED and REMANDED.
NOTES
[*]  Honorable Kristi K. DuBose, United States District Judge for the Southern District of Alabama, sitting by designation.